Citation Nr: 1715110	
Decision Date: 05/05/17    Archive Date: 05/11/17

DOCKET NO.  12-02 751	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to service connection for diabetes mellitus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

T. Azizi-Barcelo, Counsel


INTRODUCTION

The Veteran served on active duty in the Army from August 1980 to August 1983; he then served in the Army Reserve; he had a second period of active duty from December 2003 to March 2005. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas. 

In July 2015, the Veteran testified at a hearing before the undersigned Veterans Law Judge sitting in San Antonio, Texas.  

In September 2015 the Board remanded the claim for additional development.  


FINDINGS OF FACT

Diabetes mellitus was not manifested in service or for many years thereafter, and there is no probative evidence indicating that such disease may be etiologically related to the Veteran's service.


CONCLUSION OF LAW

Service connection for diabetes mellitus is not warranted.  38 U.S.C.A. §§ 1110, 1112, 1113, 1131, 1137, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2016).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duty to Notify and Assist

VA has a duty to notify and assist a claimant in the development of a claim.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2016).  VA must notify a claimant of what information or evidence is necessary to substantiate the claim; what information or evidence, if any, the claimant is to provide; and what information or evidence, if any, the VA will attempt to obtain.  38 C.F.R. § 3.159(b) (2016).  Here, notice was provided by correspondence in July 2009.  The claim was last readjudicated in April 2016. 

Concerning the duty to assist, the record also reflects that VA has made reasonable efforts to obtain relevant records adequately identified by the Veteran including service treatment and personnel records and post-service treatment records.  The Veteran has not identified any available, outstanding records that are relevant to the claim decided herein.  Additionally, a VA examination addressing the claim for service connection for diabetes mellitus was obtained.  Based on a review of the record, the Board finds that there is no indication that any additional evidence relevant to the issue to be decided herein is available and not part of the claims file.  See Mayfield v. Nicholson, 499 F.3d 1317 (Fed. Cir. 2007).  Moreover, the AOJ has substantially complied with the previous remand directives such that no further action is necessary in this regard.  See D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (remand not required under Stegall v. West, 11 Vet. App. 268 (1998), where the Board's remand instructions were substantially complied with), aff'd, Dyment v. Principi, 287 F.3d 1377 (2002).  Therefore, the Board finds that duty to notify and duty to assist have been satisfied and will proceed to the merits of the issue on appeal.

Service Connection

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Service connection means that the facts, shown by evidence, establish that a particular injury or disease resulting in disability was incurred coincident with service, or if preexisting service, was aggravated therein.  38 C.F.R. § 3.303(a).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

To establish service connection for a disability, there must be competent evidence of the following: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship or nexus between the present disability and the disease or injury incurred or aggravated during service.  Horn v. Shinseki, 25 Vet. App. 231, 236 (2010); Shedden, 381 F.3d at 1167; Gutierrez v. Principi, 19 Vet. App. 1, 5 (2004) (citing Hickson v. West, 12 Vet. App. 247, 253 (1999)).  In many cases, medical evidence is required to meet the requirement that the evidence be "competent".  However, when a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation.  Barr v. Nicholson, 21 Vet. App. 303, 309 (2007).

Service connection for certain chronic diseases, including diabetes mellitus, may be presumed to have been incurred in service by showing that the disease manifested itself to a degree of 10 percent or more within one year (three years for active tuberculous disease and Hansen's disease; seven years for multiple sclerosis) from the date of separation from service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307(a)(3), 3.309(a).  Such a chronic disease is presumed under the law to have had its onset in service even though there is no evidence of that disease during the period of service.  38 C.F.R. § 3.307(a).  

The term "chronic disease" refers to those diseases listed under section 1101(3) of the statute and section 3.309(a) of VA regulations.  38 U.S.C.A. § 1101(3); 38 C.F.R. § 3.309 (a); Walker v. Shinseki, 708 F.3d 1331, 1338 (Fed. Cir. 2013).  For such diseases, the second and third elements of service connection may be established by demonstrating (1) that a condition was "noted" during service; (2) post-service continuity of symptoms; and (3) medical or, in certain circumstances, lay evidence of a link between the present disability and the continuity of symptoms.  38 C.F.R. § 3.303(b); see Walker, 708 F.3d at 1340.

If a chronic condition is noted during service or during the presumptive period, but the chronic condition is not "shown to be chronic, or where the diagnosis of chronicity may be legitimately questioned," i.e., "when the fact of chronicity in service is not adequately supported," then a showing of continuity of symptomatology after discharge is required to support a claim for disability compensation for the chronic disease.  Proven continuity of symptomatology establishes the link, or nexus, between the current disease and serves as the evidentiary tool to confirm the existence of the chronic disease while in service or a presumptive period during which existence in service is presumed."  Walker at 1336; 38 C.F.R. § 3.303(b).  

In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the benefit of the doubt shall be given to the claimant.  38 U.S.C.A. § 5107(b).  When a reasonable doubt arises regarding service origin, such doubt will be resolved in the favor of the claimant.  Reasonable doubt is doubt which exists because of an approximate balance of positive and negative evidence which does not satisfactorily prove or disprove the claim.  38 C.F.R. § 3.102.  The question is whether the evidence supports the claim or is in relative equipoise, with the claimant prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which event the claim must be denied.  See Gilbert, 1 Vet. App. at 54.

The Veteran claims that he developed diabetes mellitus during his second period of active duty from December 2003 to March 2005, or within one year of discharge therefrom.  

In this case, the medical evidence shows that the Veteran has been diagnosed with diabetes mellitus, as noted on VA examination in March 2016.  Thus, the remaining question before the Board is whether such disability is related to service.

In support of his claim, the Veteran submitted copies of laboratory test results dated in 2005 and 2006 which he asserts show that he had diabetes mellitus at that time.  The submitted records revealed blood glucose findings at normal levels and negative urine glucose findings.  The records show that in April 2005 his glucose level was normal at 105 mg/dl.  His diagnosis history noted no diabetes.  

Treatment records starting in February 2007 contained an assessment of prediabetes (impaired glucose tolerance).  In August 2007 his glucose levels were noted to be high at 111 mg/dl.  In March 2008 the glucose levels were 108 mg/dl, in June 2008 they were 92 mg/dl, and in July 2008 his glucose was once again high at 117 mg/dl.  In December 2012 a clinician noted that the Veteran's fasting blood sugar levels were elevated and the Veteran's family history was positive for diabetes.  In February 2009 it was 120 mg/dl, and 224 mg/dl in April 2009.  An April 7, 2009 clinical treatment note showed that the laboratory results from the previous day showed the blood sugar to be elevated at 228 mg/dl.  The clinician noted that normal glucose levels were less than 110 mg/dl and blood sugars greater than 126 mg/dl were diagnostic for diabetes.  He was diagnosed with diabetes mellitus and prescribed Metformin to treat his diabetes.  

On VA Gulf War Guidelines Compensation and Pension examination in June 2010 of the Veteran reported a medical history of a diagnosis of diabetes mellitus having onset in 2005.  A VA treatment note in January 2010 noted a diagnosis of diabetes mellitus type II in April 2009.  A June 2010 clinical treatment note recorded onset of diabetes three years earlier.  Treatment records in 2011 reflect a history of diabetes diagnosed in 2004, and in 2012 a clinician noted diabetes mellitus in 2005. 

The Board finds the Veteran's report of a diagnosis of diabetes mellitus in service or within one year of discharge from service is not supported by the evidence of record.  As there is no evidence that diabetes was manifested in service or in the first post service year, service connection for such disease on the basis that it became manifest in service and persisted, or on a presumptive basis (as a chronic disease under 38 U.S.C.A. § 1112) is not warranted.  Therefore, competent evidence linking the current disability to service is needed to substantiate the claim.  However, the only medical opinion addressing such relationship is against the claim.

The Veteran underwent a VA diabetes mellitus examination in March 2016.  Following a review of the evidence and an examination and interview of the Veteran, the examiner noted a diagnosis of diabetes mellitus currently under treatment with oral medications, and opined that there was no evidence of elevated glucose, elevated HgbA1C or diabetes mellitus while in service.  There was one value of glucose measuring 105mg/dl on April 18, 2005 with a normal lab value of 65-105 mg/dl.  This value was within the normal limits range and considered normoglycemic for any value under 110 mg/dl as noted on the lab report.  The examiner explained that values of over 110 mg/dl to 125mg/dl are considered provisional diagnosis of diabetes and values 126 mg/dl and above were considered indicative of diabetes for this laboratory test.  The examiner concluded that there were no signs, symptoms or laboratory findings indicative of diabetes mellitus during Veteran's active duty military service and none became manifest within a year of his separation from active duty in March 2005, up to April 2006.  Rather, the Veteran's laboratory values became sporadically elevated in 2007 and 2008 with a diagnosis of diabetes mellitus in 2009 when oral medication treatment was begun.  Therefore, the claimed condition of diabetes mellitus was less likely than not incurred in or caused by the claimed in-service injury, event, or illness. 

The VA examiner's opinion was rendered following examination of the Veteran and review of the claims file, and provided adequate rationale for the conclusions reached.  Accordingly, the opinion is entitled to significant probative weight.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 302-04 (2008) (holding that it is the factually accurate, fully articulated, sound reasoning for the conclusion that contributes to the probative value of a medical opinion).  There is no competent medical opinion of record linking the current diabetes mellitus type to service. 

While the Veteran believes that his diabetes had an earlier onset date that coincided with service, the etiology of a disease such as diabetes is a medical question beyond the realm of common knowledge, and incapable of resolution by lay observation.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007) (noting general competence to testify as to symptoms but not to provide medical diagnosis).  Accordingly, his opinion as to the diagnosis or etiology of his diabetes mellitus is not competent medical evidence.  The Board finds the opinion of the VA examiner to be significantly more probative than the Veteran's lay assertions.

To the extent that clinicians noted the Veteran's report of onset of diabetes mellitus in service or within a year of discharge from service, a bare transcription of lay history is not transformed into competent medical evidence simply because it was transcribed by a medical professional, whether that professional is a VA or private physician.  LeShore v. Brown, 8 Vet. App. 406 (1995).  Again, the Board finds the opinion of the VA examiner, who considered the Veteran's in-service and post service history and provided adequate rationale, to be more probative than medical statements based on the Veteran's recitation of a history of problems originating in service or within the presumptive period.

In summary, there is no competent evidence of diabetes mellitus in service or within one year following discharge from service.  Thus, the provisions regarding continuity of symptomatology are not applicable.  See Walker, 708 F.3d at 1340 (holding that only conditions listed as chronic diseases in 38 C.F.R. § 3.309(a) may be considered for service connection under 38 C.F.R. § 3.303(b) (2016).  Moreover, the most probative and persuasive evidence is against a finding that his current diabetes mellitus is related to service.  Accordingly, the preponderance of the evidence is against the claim, and service connection is denied. 

In reaching this decision, the Board has considered the applicability of the benefit of the doubt doctrine.  However, the preponderance of the evidence is against the Veteran's claim for service connection for diabetes mellitus.  As such, that doctrine is not applicable in the instant appeal, and the claim must be denied.  See 38 U.S.C.A. § 5107(b) (West 2014); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-56 (1990).
ORDER

Service connection for diabetes mellitus is denied.



____________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


